
	

113 S2501 IS: Hospital Readmissions Program Accuracy and Accountability Act of 2014
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2501
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mr. Manchin (for himself, Mr. Wicker, Mr. Kirk, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to make improvements to the Medicare hospital
			 readmissions reduction program.
	
	
		1.Short title
			This Act may be cited as the
		  Hospital Readmissions Program Accuracy and Accountability Act of 2014.
		2.FindingsCongress makes the following findings:(1)Eliminating avoidable hospital readmissions should be a core tenet of public and private efforts to
			 improve quality of care and reduce health care expenditures.(2)Measures adopted by the Centers for Medicare & Medicaid Services should accurately reflect the quality of care provided by specific hospitals and
			 providers, and such measures should never lower outcome or quality
			 expectations for certain cohorts of hospitals and providers.(3)There are numerous socioeconomic conditions that impact health outcomes and the Medicare hospital
			 readmission reduction program is one of many Federal outcome performance
			 programs that fails to accurately adjust for these influences.(4)Holding all other factors constant, socioeconomic conditions, such as poverty, low levels of
			 literacy, limited English proficiency, minimal social support, poor living
			 conditions, and limited community resources, likely have direct and
			 significant
			 impacts on avoidable hospital readmissions.(5)The Medicare hospital readmission reduction program includes risk adjustment for clinical
			 variables, such as comorbidity and severity of illness, because hospitals
			 should not be penalized for the
			 effects of these uncontrollable factors. Socioeconomic factors can
			 influence readmissions to an equal or greater degree than these clinical
			 factors and the Medicare hospital readmissions reduction program will more
			 accurately measure quality of care once risk adjustment for socioeconomic
			 status is implemented.(6)Research by the Medicare Payment Advisory Commission, the National Quality Forum, and other
			 independent experts has provided compelling evidence that failing to
			 adjust for socioeconomic status in the Medicare hospital readmission
			 reduction program
			 may provide an inaccurate picture of the quality of care provided by
			 hospitals, and has led to the unfair penalization and stigmatization of
			 hospitals
			 serving low-income populations that are, in fact, delivering high-quality
			 health care.(7)Risk adjustment for socioeconomic status in the Medicare hospital readmission reduction program
			 will improve quality of care, increase accountability for all inpatient
			 hospitals serving Medicare beneficiaries, and further reduce preventable
			 readmissions nationwide.(8)The Secretary of Health and Human Services should consider the adoption of socioeconomic adjustment
			 methodologies in other quality reporting and pay-for-performance programs
			 under the Medicare program.3.Improvements to the Medicare hospital readmissions reduction programSection 1886(q) of the	Social Security Act (42 U.S.C. 1395ww(q)) is amended—(1)in paragraph (4)(C)—(A)in clause (i), in the matter preceding subclause (I), by striking clause (ii) and inserting clauses (ii) and (iii); and(B)by adding at the end the following new clause:(iii)Adjustment for socioeconomic status(I)In generalIn determining a hospital's
			 excess readmission ratio under clause (i) for purposes of making payments
			 for discharges occurring on or after
			 October 1, 2016, the Secretary shall risk adjust readmissions to account
			 for  the socioeconomic status of the patients served by the hospital.(II)Socioeconomic statusFor purposes of subclause (I), subject to subclauses (III) and (V), the Secretary shall, to the
			 maximum extent practicable, utilize the
			 most recent data available from the Bureau of the Census in order to
			 develop a quantitative method to adjust for socioeconomic status.   In
			 developing such quantitative method, the Secretary—(aa)shall, to the maximum extent practicable, use inputs that address at least one of the following
			 factors—(AA)income;(BB)education level; and(CC)poverty rate; and(bb)may include inputs that address other socioeconomic and sociodemographic factors
			 determined appropriate by the Secretary.(III)Revision of inputsThe Secretary may revise the
			 inputs for such quantitative method under subclause (II) on an annual
			 basis to improve the accuracy and validity of the
			 adjustment under subclause (I).(IV)Patients served by the hospitalFor purposes of subclause (I), the Secretary shall, to the maximum extent practicable, measure the
			 socioeconomic status for all patients served by  each hospital. The
			 Secretary may supplement incomplete or inaccessible patient-level data
			 with data related to the geographic region of the patients served by the
			 hospital.(V)Use of alternative adjustment method(aa)In generalFor purposes of subclause (I), in the case of payments
			 for discharges occurring on or after
			 October 1, 2017, the Secretary may apply a socioeconomic status adjustment
			 using a method other than the method described in	subclause (II),
			 such as
			 peer groupings and stratification.(bb)Comparative analysisPrior to the application of the alternative adjustment method under item (aa), the Secretary shall
			 conduct  a comparative analysis of such alternative adjustment method and
			 the method described in subclause (II).  The Secretary shall publish the
			 results of such comparative analysis and the proposed alternative
			 adjustment method in the Federal Register and seek
			 public comment on such method.(cc)RequirementThe Secretary may not apply any alternative adjustment method under item  (aa) unless the Secretary
			 determines that such alternative method will demonstrate an aggregate
			 improvement in the accuracy and effectiveness of hospital readmissions
			 reduction program incentives and measurements compared to the adjustment
			 required under subclause (I).; (2)in paragraph (6)(A),  by adding the following before the period at the end: , including information on the results of the readmission measures under this subsection (both
			 before and after the adjustment under paragraph (4)(C)(iii)) and the
			 penalties under this subsection (both before and after such adjustment); and
			(3)by adding at the end the following new paragraph:(9)AdjustmentThe Secretary shall make proportional adjustments to base operating DRG payment amounts (as defined
			 in paragraph (2)) of applicable hospitals to assure that the application
			 of paragraph (4)(C)(iii)
			 does not result in aggregate payments under this
			 section in a fiscal year that are greater or less than those that would
			 otherwise be made under this section in such fiscal year, as estimated by
			 the Secretary..
